          Case 1:18-cv-10078-JGK Document 136 Filed 04/30/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 COVINGTON SPECIALTY INSURANCE COMPANY,

                                                                          Civil No. I: 18-CV-10078-JGK
                                    Plaintiff,

         - against -                                                      DEFAULT JUDGMENT

 NY COMMISSARY, INC., 327 WEST 36TH ST., LLC,
 M. FRUCHT REAL ESTATE SERVICE, INC.,
 ELHADI MO DOU SAKHO, MAJOR ELEVATOR                                           USDSSDNY
 CORP., MAJOR ELEVATOR GROUP, INC. and                                         DOCUMENT
 MANHATTAN COMMISSARY, INC.,
                                                                               ELECTRONICALLY FILED
                                                                               DOC#: - - - , - . - - - - I
                                    Defendants.                                DATE FILED: !;°"-/o-'2,..-/
 ---------------------------------------------------------------------X


        This action having been commenced on November 1, 2018 by the filing of the Summons

and Complaint, and an Amended Complaint naming defendant Manhattan Commissary, Inc.

("Manhattan Commissary"), having been filed with leave of the Court on January 29, 2020, and

served with the Amended Summons on Manhattan Commissary via the New York Secretary of

State on February 7, 2020, and a proof of such service having been filed with the Court on February

12, 2020, and said defendant not having answered the Complaint, and the time for answering the

Complaint having expired; it is

        ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

Manhattan Commissary, declaring that:

                 a. Pursuant to the sub-lease agreement dated August I, 2012, between NY

                     Commissary, Inc. and Manhattan Commissary, pertaining to the premises at

                     327 West 36 th Street, New York, New York, Manhattan Commissary is
                Case 1:18-cv-10078-JGK Document 136 Filed 04/30/21 Page 2 of 2




                           obligated to insure, defend, and indemnify NY Commissary for claims arising

                           out of Manhattan Commissary's occupancy of the demised premises;

                     b. As the sub-tenant of NY Commissary and as the employer of Elhadj Modou

                           Sakho at the time of his alleged injury at said premises as alleged in underlying

                           litigation captioned Elhadj Modou Sakho v. 327 West 36'h Street, LLC. v. NY

                           Commissary, Inc., Index Number 506941/2018, in the Supreme Court of the

                           State of New York, County of Kings (the "Underlying Action"), Manhattan

                           Commissary is obligated to defend and indemnify NY Commissary for the

                           Underlying Action to the extent allowed under the sub-lease and the common

                           law of the State of New York;

                     c. Covington provided a defense for NY Commissary in the Underlying Action,

                           incurring defense costs of $48,527.20, although Manhattan Commissary was

                           obligated to provide such defense as NY Commissary's sub-tenant and as the

                           employer ofElhadj Modou Sakho;

                     d. Accordingly, Covington is hereby awarded judgment against Manhattan

                           Commissary in the amount of $48,527.20, together with post-judgment interest

                           thereon at the statutory rate until paid.

         Dated: New York, New York

                     -<lro/Jf
                       I I
~)Lr:'
I
i
    'J

                                                                                U.S.D.J.
                                                  )            This document was entered on the docket on
